817 F.2d 102Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Elizabeth W. MCINNIS, as Executrix of the Estate of L.Allen McInnis;  In Re:  Elizabeth W. McInnis,Individually, Petitioner.
No. 86-3656.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 23, 1987.Decided April 21, 1987.

Before MURNAGHAN, ERVIN and WILKINSON, Circuit Judges.
Elizabeth W. McInnis, petitioner pro se.
PER CURIAM:


1
Before this Court is Elizabeth W. McInnis's petition for an extraordinary writ.  We deny the petition.


2
McInnis's petition prays for various forms of relief, including just compensation from the SBA for "the free use of her property," an order that the SBA and Clio Farm "fulfill their own contractual obligation [sicl," the release of her collateral, and other various forms of relief.  McInnis, in short, seeks to relitigate the issues decided against her by this Court in Clio Farm Equipment Co. v. Small Business Administration, No. 83-2161 (4th Cir., July 23, 1985) (unpublished).  An extraordinary writ is not, however, a substitute for an appeal, nor may it be used to circumvent the appellate process.  See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979) . This Court has authority under 28 U.S.C. Sec. 1651 to issue writs necessary or appropriate in aid of its jurisdiction and will not invoke this section to order the relief McInnis requests.


3
Finding no basis for the exercise of mandamus jurisdiction in this case, we deny McInnis's petition and dismiss this action.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
DISMISSED.